[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                 No. 10-13817                ELEVENTH CIRCUIT
                             Non-Argument Calendar               JUNE 1, 2011
                           ________________________               JOHN LEY
                                                                   CLERK
                   D.C. Docket No. 2:09-cr-00022-RWS-SSC-6

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

ROGELIO JUAREZ-REBOLLAR,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (June 1, 2011)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Rogelio Juarez-Rebollar appeals his 78-month sentence, imposed after he

pleaded guilty to one count of conspiracy to possess cocaine with intent to
distribute, in violation of 21 U.S.C § 846, one count of possession of cocaine with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and one count of illegal

entry into the United States, in violation of 8 U.S.C. § 1325(a).

      Juarez-Rebollar contends that his 78-month sentence is procedurally and

substantively unreasonable. We disagree, and find that Juarez-Rebollar’s sentence

is reasonable under an abuse-of-discretion standard. Gall v. United States, 552

U.S. 38, 51 (2007). At the sentencing hearing, the district court not only

acknowledged that it considered the § 3553(a) factors, but explicitly discussed the

co-defendant disparity issue. This is an adequate explanation for purposes of the

procedural reasonableness inquiry. See United States v. Talley, 431 F.3d 784, 786

(11th Cir. 2005) (per curiam).

      In addition, the sentence fell at the low end of the applicable 78–97

guideline range, and we ordinarily expect guideline sentences to be reasonable.

Id. at 788. The record shows that the district court correctly calculated the

guideline range, considered the 18 U.S.C. § 3553(a) factors, and considered

Juarez-Rebollar’s personal circumstances. We also note that Juarez-Rebollar’s

sentence was well below the statutory maximum of 30 years. See United States v.

Valnor, 451 F.3d 744, 751–52 (11th Cir. 2006) (using the fact that a given

sentence is significantly lower than the statutory maximum as an indicator of

                                          2
reasonableness). Consequently, the district court did not abuse its discretion in

concluding that a sentence at the low-end of the guidelines range was necessary to

comply with the purposes of § 3553(a).

      Moreover, we have held that “[d]isparity between the sentences imposed on

codefendants is generally not an appropriate basis for relief on appeal.” United

States v. Regueiro, 240 F.3d 1321, 1325–26 (11th Cir. 2001) (per curiam). “While

§ 3553(a)(6) speaks of ‘the need to avoid unwarranted sentencing disparities

among defendants with similar records who have been found guilty of similar

conduct,’ the provision is more concerned with the unjustified differences across

judges or districts than between co-defendants in a single case.” United States v.

Edinson, 209 F. App’x 947, 949 (11th Cir. 2006) (per curiam) (quoting United

States v. Boscarino, 437 F.3d 634, 638 (7th Cir. 2006)). Even if it were an

appropriate basis for relief, Juarez-Rebollar has failed to show that his sentence

was unreasonable when compared to the sentences of his co-defendants, especially

because they were not similarly situated—most of his co-defendants gave

substantial assistance to the government and received safety-valve reductions.

Accordingly, Juarez-Rebollar’s sentence was both procedurally and substantively

reasonable.

      AFFIRMED.

                                          3